Citation Nr: 1628360	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014, this matter was remanded for further evidentiary development.


FINDINGS OF FACT

1. The Veteran is in receipt of service connection for hypertensive heart disease, rated 60 percent; tinnitus, rated 10 percent; hypertension, rated 10 percent; carpal tunnel syndrome, right upper extremity major, rated 10 percent; and residuals, injury, left foot, postoperative, rated noncompensable.

2. The evidence is at least evenly balanced as to whether the Veteran's hypertensive heart disease renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from securing or following any form of gainful employment consistent with his education and occupational experience.   38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service- connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connection for hypertensive heart disease (currently at 60 percent), tinnitus (currently at 10 percent), hypertension (currently at 10 percent), carpal tunnel syndrome of the major right upper extremity (currently at 10 percent), and postoperative residuals of a left foot injury (currently noncompensable).  His combined rating is 70 percent from May 8, 2009.  He is thus eligible for consideration for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

For the following reasons, the Board finds that Veteran's service-connected hypertensive heart disease renders him unable to secure or follow a substantially gainful occupation.

The Veteran was employed as a tire and battery technician at Sam's Club from September 2003 until August 2009.  See Claim for TDIU.  He reported completing two years of college eduction.  See id.  Social Security Administration (SSA) records show that from March 1993 until September 2003, the Veteran worked as a restaurant manager at Waffle House.

R.S. reported that he was a co-worker of the Veteran and that the Veteran had difficulty standing during his shifts.  See August 2009 Statement of R.S.  He further explained that the Veteran was working at a cash register but the Veteran needed to sit in between customers due to an inability to stand.  See id.  Another co-worker, D.M., reported the same in an August 2009 statement.

S.G. also reported that the Veteran had difficulty standing at work and required the use of a shopping cart to stand.  See August 2009 Statement of S.G.  He reported that the Veteran was admitted to the hospital in April 2009 and did not return to work.  See id.

An official from Sam's Club reported that as of April 2009 the Veteran was on a medical leave of absence.  See Form 21-4129.

The Veteran was afforded a VA examination in March 2012.  There, it was noted that the Veteran was diagnosed with congestive heart failure and hypertensive heart disease in 2009.  The examiner noted that the Veteran's heart disability limits standing to no more than three to four minutes at a time. The examiner also stated that the Veteran is able to perform light and sedentary work.

Records from SSA note that SSA disability benefits were awarded due to nonservice-connected myositis and service-connected carpal tunnel syndrome.

Neither the SSA findings nor the medical opinions are dispositive on this issue. Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Entitlement to TDIU is based on an individual's particular circumstance.  Rice, 22 Vet. App. at 452.  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

For the following reasons, the Board finds that the Veteran's hypertensive heart disease renders him unable to secure of follow a substantially gainful employment.

The Veteran's employment history is limited to jobs where he was required to stand for long periods-battery/tire technician and restaurant manager.  Upon his development of hypertensive heart disease in 2009 he began to develop problems performing his job at Sam's Club, where he worked as a battery/tire technician.  At that time, co-workers described the Veteran as having difficulty standing.  Indeed, even after allowing the Veteran to work at a cash register, the Veteran continued to have difficulty working as he needed to sit down between helping customers.

The Veteran's hypertensive heart disease essentially precludes any physical employment or any job where the Veteran is required to stand.  Indeed, the March 2012 VA examiner explained that hypertensive heart disease would prohibit any job that requires the Veteran to stand for more than three or four minutes at a time.  The examiner opined that the Veteran could engage in sedentary work.  However, a review of the Veteran's employment history shows that since separation from service he has worked in jobs that require him to stand for long durations or perform manual labor.  Thus, the Board concludes that even if the Veteran were able to perform some limited types of sedentary employment, his employment history would likely render him unable to find such employment.  Significantly, the Veteran has never been employed in a sedentary position.  While he has completed two years of college education, given that the Veteran has never held a sedentary position, the Board finds that it would be very difficult, given his work history, to find such a position now.

Thus, the Board finds that the evidence is at least evenly balanced as to whether his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


